MORROW, Presiding Judge.
The offense is aggravated assault; penalty assessed at a fine of $25.
We have perceived no fault in the complaint or information. No bills of exception accompany the record. The evidence heard in the trial court is not brought up for review. A jury was waived. The matters of fact, as well as of law, were submitted, to the trial judge.
The motion for new trial was based in the main upon the refusal of the court to grant a continuance. Having no information touching the evidence that was heard upon the trial, this court is not in a position to appraise the complaint of the overruling of the application for a continuance or the motion for new trial based thereon.
The judgment is affirmed.